Citation Nr: 1501776	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-03 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine (referred to herein as "lumbar spine disability") prior to December 11, 2013.

2.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability from December 11, 2013.

3.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity, secondary to a lumbar spine disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to June 1982.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the Veteran's lumbar spine disability and associated left leg condition.  

During the appeal period, in a November 2013 rating decision the RO granted separate service connection and an initial evaluation of 10 percent for radiculopathy of the left lower extremity, secondary to the Veteran's lumbar spine disability, as well as service connection and an initial evaluation of 10 percent for radiculopathy of the right lower extremity.  Because the Veteran's right lower extremity was not discussed in the appealed December 2010 rating decision, and because the Veteran has not articulated any disagreement with the rating of his right lower extremity, the rating for radiculopathy of the right lower extremity is outside the scope of this appeal.

The Board notes that in January 2014, the Veteran submitted to the RO a VA Form 21-8940 as part of a claim for total disability based on individual unemployability (TDIU).  In it, the Veteran states his unemployability is due to his back problems.  However, in April 2014 the Veteran filed a new claim for service connection for a number of conditions, including a cervical spine disability secondary to the Veteran's lumbar spine disability.  Because the RO is developing the Veteran's TDIU claim in conjunction with his April 2014 claim, it attaches to that claim and is not within the scope of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  

In April 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the Virtual VA claims file.


FINDINGS OF FACT

1.  Prior to December 11, 2013, the Veteran's lumbar spine disability was not productive of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

2.  From December 11, 2013, the Veteran's lumbar spine disability was productive of forward flexion of the thoracolumbar spine of 30 degrees or less, but not unfavorable ankylosis of the entire thoracolumbar spine.

3.  The Veteran's radiculopathy of the left lower extremity was not productive of moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine, prior to December 11, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).

2.  The criteria for an evaluation of 40 percent for degenerative disc and joint disease of the lumbosacral spine, from December 11, 2013, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).

3.  The criteria for an evaluation in excess of 10 percent for radiculopathy of the left lower extremity, secondary to degenerative disc and joint disease of the lumbosacral spine, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Veteran's claim for an increased disability rating arises from his disagreement with the initial evaluation assigned after the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  Also, the Veteran was provided VA examinations of his lower back and associated neurological disabilities in September 2010 and November 2013.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiners also addressed and described the functional effects caused by the Veteran's disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating

The Veteran seeks an increase to his 20 percent rating assigned to his lumbar spine disability, and to the 10 percent rating assigned to the associated radiculopathy of his lower left extremity.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of a 20 percent rating based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

The Veteran is currently in receipt of a 20 percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral disc syndrome (IVDS).  IVDS is evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating IVDS Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Degenerative disc disease is rated at 50 percent for unfavorable ankylosis of the entire thoracolumbar spine, and at 100 percent for unfavorable ankylosis of the entire spine.

Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  The Veteran is currently in receipt of a 10 percent rating for radiculopathy of each of the lower extremities, manifested by paralysis of the external popliteal nerve, evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8521.  An evaluation of 10 percent is warranted for mild incomplete paralysis, an evaluation of 20 percent is warranted for moderate incomplete paralysis, an evaluation of 30 percent is warranted for severe incomplete paralysis, and an evaluation of 40 percent is warranted for complete paralysis.  Complete paralysis of the external popliteal nerve is productive of foot drop and slight droop of the first phalanges of all toes, inability to dorsiflex the foot, extension of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, and anesthesia covering the entire dorsum of the foot and toes.  In rating the peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Taking the Veteran's lumbar spine disability together with his associated radiculopathy ratings, the Veteran is currently in receipt of a combined rating of 40 percent.  The next higher rating of 60 percent is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Here, the Veteran underwent a VA examination in September 2010.  The Veteran reported a lumbosacral spine injury that occurred in-service around September 1980.  The Veteran reported severe weekly flare-ups lasting hours, brought upon by repetitive or prolonged activity, prolonged inactivity, or prolonged standing and walking.  Flare-ups were alleviated by rest or light movement.  There were symptoms of tingling, fatigue, decreased motion, stiffness, weakness, spasm, and aching, throbbing pain which the Veteran reported as constant and moderate, radiating down the left leg to the ankle.  There were no incapacitating episodes.  The Veteran reported use of a cane.  The examiner found normal posture and gait.  There was no spinal curvature, objective abnormalities, or ankylosis.  Forward flexion was limited to 61 degrees, 48 on repetitive motion.  Extension was limited to 12 degrees, 18 on repetitive motion.  Left lateral flexion was limited to 18 degrees, 26 on repetitive motion.  Left lateral rotation was limited to 23 degrees, 24 on repetitive motion.  Right lateral flexion was limited to 21 degrees, 23 on repetitive motion.  Right lateral rotation was limited to 28 degrees, 26 on repetitive motion.  Reflexes and muscle strength were normal.  X-rays showed post-surgical changes of posterior spinal fusion and decompression, with mild to moderate degenerative changes seen superior to the post-surgical changes.  The examiner diagnosed lumbosacral spine degenerative joint and disc disease.

The Veteran underwent a second VA examination in November 2013.  The Veteran reported radicular pain in both legs, greater in the left, and numbness in the right anterior thigh in certain sitting positions.  The Veteran reported no flare-ups and regular use of a cane.  Flexion was limited to 45 degrees with painful motion thereat.  Extension was limited to 0 degrees, with painful motion thereat.  Lateral flexion in both directions was limited to 10 degrees with painful motion thereat.  Lateral rotation in both directions was limited to 20 degrees with painful motion thereat.  Repetition did not affect limitation of motion.  The examiner found functional loss, with contributing factors of less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  There was no localized tenderness, pain to palpation, guarding, or muscle spasm.  Muscle strength, reflexes, and sensory exams were normal.  Straight leg raising tests were positive in both legs.  The examiner found IVDS without incapacitating episodes.  Imaging studies showed the presence of arthritis.  The examiner found no functional impact on the Veteran's ability to work.  The examiner further noted moderate constant pain and moderate intermittent pain in both lower extremities, and mild numbness in the right lower extremity.  The examiner diagnosed mild incomplete paralysis in the external popliteal nerve of both lower extremities.   

In his January 2011 notice of disagreement, the Veteran stated that his lumbar spine disability causes severe pain which interferes with his capacity to do chores, play with his grandchildren, maintain personal hygiene, and engage in sexual activity.  In his December 2011 substantive appeal, the Veteran disputed the results of his September 2010 VA examination, stating that he his pain varies from day to day, and that the examination occurred on an unusually good day.  At his April 2014 hearing, the Veteran stated that his lumbar spine disability causes him extreme pain when doing chores, and he is unable to put on shoes and socks without assistance from his wife.  He had started taking Percocet for his pain, but that prevented him from working, because he is a truck driver and cannot drive when taking narcotics.  His wife also testified at the hearing, stating that she has to help dress the Veteran because of his pain.  Also on the record is a statement from the Veteran's in-laws, attesting to the constant nature of the Veteran's pain.

After the Veteran's April 2014 hearing, the Veteran submitted treatment records from private physicians.  While most of this treatment focused on the Veteran's non-service-connected cervical spine condition, treatment records from two separate appointments with a physical therapist in December 2013 measured the range of motion of the Veteran's thoracolumbar spine.  At the first of these appointments, on December 11, 2013, flexion was 10 degrees, extension was 7 degrees, and lateral flexion and rotation were both bilaterally restricted by 50 percent.  The results were identical at the second appointment later in December.

Lumbar Spine Disability

As an initial matter, the Board notes that there is no evidence on the record of the Veteran suffering any incapacitating episodes with bed rest prescribed by a physician, as defined by the IVDS Formula of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  An alternative rating under the IVDS Formula is therefore unavailable to the Veteran, and the Board will analyze the Veteran's lumbar spine disability under the General Formula discussed above. 

As to associated neurological abnormalities under the General Formula, the Veteran is in receipt of two separate 10 percent ratings for mild partial paralysis of the external popliteal nerve in each lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8521.  The Veteran has not appealed the rating for the right lower extremity, and it is therefore not before the Board.  The rating for the left lower extremity is discussed separately below.  There is no other evidence of any other associated neurological abnormalities.

For the period prior to December 11, 2013, the Board finds that the evidence weighs against a rating in excess of 20 percent for the Veteran's lumbar spine disability.  Higher ratings under the General Formula are warranted when forward flexion is limited to 30 degrees or less, or ankylosis is present.  The September 2010 VA examination shows a limitation of forward flexion of the thoracolumbar spine to 61 degrees, with repetitive motion further limiting to 48 degrees.  The November 2013 VA examination shows a limitation of forward flexion of the thoracolumbar spine to 45 degrees, with pain occurring at 45 degrees.  This objectively measured flexion is significantly higher than the 30 degree flexion that warrants the higher rating of 40 percent.  The Board finds the VA examinations highly probative, due to the specificity and thoroughness of their clinical evaluation.  There is no evidence on the record of any further limitation of flexion prior to December 11, 2013.  In addition, there is no indication of ankylosis in the record.  The Board is mindful of the Veteran's descriptions of the impact of his pain, but finds that these limitations on his activities are contemplated in the 20 percent rating for limitation of motion.  For these reasons, the Board finds that a rating in excess of 20 percent is not warranted prior to December 11, 2013.

The Board similarly finds that the December 11, 2013 treatment records are sufficient to establish flexion limited to 10 degrees, warranting an increased rating of 40 percent effective that date.  The objective measurements were taken over multiple visits, and the reports reflect focused and detailed clinical treatment.  A higher rating of 50 percent would be warranted if there were evidence of unfavorable ankylosis of the thoracolumbar spine.  There is no evidence of ankylosis in the record.  For these reasons, the Board finds that a rating of 40 percent is warranted from December 11, 2013.

Radiculopathy of the Left Lower Extremity

The Board finds that an evaluation in excess of 10 percent for the Veteran's radiculopathy of the left lower extremity is not warranted.  

As described above, a higher rating under 38 C.F.R. § 4.124a, Diagnostic Code 8521 is warranted for moderate or severe incomplete paralysis of the external popliteal nerve, or complete paralysis.  Symptoms of paralysis of the external popliteal nerve include foot drop and slight droop of the first phalanges of all toes, inability to dorsiflex the foot, extension of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, and anesthesia covering the entire dorsum of the foot and toes.  In rating the peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

While the Veteran's statements occasionally make reference to pain in his leg, his statements are focused on the effect his disability as a whole has on his daily activities, as opposed to the severity of his leg symptoms.  At his September 2010 VA examination, the Veteran reported throbbing pain radiating down his left leg.  At his April 2014 hearing, the Veteran stated that he has pain in both of his legs all the time.  Based on findings of moderate constant and intermittent pain in the left leg, the November 2013 VA examiner diagnosed the Veteran's radiculopathy as manifesting mild incomplete paralysis of the external popliteal nerve.  Although the existence of leg pain is supported in numerous instances throughout the record, outside of the November 2013 VA examination there is no record evidence to further illuminate the severity of the Veteran's leg condition.  The Board finds the examiner's opinion probative, and therefore finds that a rating in excess of 10 percent is not warranted.

Extraschedular Evaluation

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's lumbar spine disability and associated radiculopathy, including pain, fatigue, decreased motion, stiffness, weakness, and spasm, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his lower back and legs are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above, the criteria for higher schedular ratings were considered but not granted because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial evaluation in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine, prior to December 11, 2013, is denied.

An evaluation of 40 percent for degenerative disc and joint disease of the lumbosacral spine, from December 11, 2013, is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity, secondary to degenerative disc and joint disease of the lumbosacral spine, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


